NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VERMONT YANKEE NUCLEAR POWER
CORPORATION,
Plaintiff-Cross Appellant,
V.
ENTERGY NUCLEAR VERMONT YANKEE, LLC,
AND ENTERGY NUCLEAR OPERATIONS, INC.,
Plaintiffs-C'ross Appellants,
V.
UNITED STATES,
Defendant-Appellant.
201 1-5033, -503-4, -5042
Appeals from the United States C0urt of Federa1
C1aims in consolidated case n0s. 02-CV-898 and 03-CV-
2663, Judge Th0maS C. Wheeler.
ON MOTION
Bef0re NEWMAN, C'ircuit Judge.
0 R D E R

VERMONT YANKEE NUCLEAR POWER V. US 2
The United States moves to take judicial notice of
three documents filed in a district court proceeding
En,tergy Nu,clear Vermont Yankee, LLC o. Shumlin, No.
1:11-cv~99 (D. Vt. 2011). Entergy Nuclear Vermont
Yankee, LLC and Entergy Nuclear Operations, lnc. do not
oppose the motion, and further move to take judicial
notice of a fourth document filed in the same case for
completeness
Judicial notice may be appropriate with respect to
public documents and decisions of other courts. HoWever,
the relevance of such materials is left to the discretion of
the merits panel.
Accordingly,
IT ls ORDEREi) THAT:
The motion to take judicial notice is granted A copy
of this order shall be transmitted to the merits panel
assigned to hear this case, to inform the panel regarding
the documents
FoR THE CoURT
iJUL l 2011
/s/ Jan Horbaly
Date J an H0rbaly
Clerk
cc: Brad Fagg, Esq.
Kyle Landis-Marinello, Esq. ma C0uR.%l|;E§,)pEALs ma
s24
Harold D. Lester, Jr., Esq. THE FEnz;RA1_c=Pc1l1T
R1chard James ConWay, Esq. oak 0 1 2011
JAN H'DRBALY
Cl.ERK